DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “238” (in Figure 2) that is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 13 is objected to because of the following informalities that requires appropriate corrections:
In claim 13, line 3, the limitation “the axis” should read “an axis”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Braedt (U.S. PGPUB 2017/0167590A1).

In regards to claim 1, Braedt teach (Figures 3-8) a multi-segment sprocket (chainring 1) comprising: a first partial annular sprocket (first chainring segment 10) having a first end (distal end of the first chainring segment 10 near the first front end 11) that includes a first flange (first front end 11 of the first chainring segment 10); a second partial annular sprocket (second chainring segment 20) having a second end (distal end of the second chainring segment 20 near the second rear end 22) that includes a second flange (second rear end 22 of the second chainring segment 20); and a first fastener (opening 15 on the first chainring segment 10, opening 15 on the second chainring segment 20, and stud 42 on the carrier 40) formed by the first flange (first front end 11 of the first chainring segment 10) and second flange (second rear end 22 of the second chainring segment 20) (see also paragraphs 0098-00120).

In regards to claims 2-3, Braedt teach all intervening claim limitations as shown above. Braedt further teach (Figures 3-8), the first flange (first front end 11 of the first chainring segment 10) being a first half lap (surface of the first front end 11 that abuts the second rear end 22) and the second flange (second rear end 22 of the second chainring segment 20) being a second half lap (surface of the second rear end 22 that abuts the first front end 11) configured to form a joint with the first half lap (first front end 11 of the first chainring segment 10); wherein, the first flange (first front end 11 of the first chainring segment 10) extends from an inner radial surface of the first partial annular sprocket (inner peripheral surface of the first chainring segment 10 that has the guide surface 16 and the stop 17) to an outer radial surface of the first partial annular sprocket (outer peripheral surface of the first chainring segment 10 that has the teeth 2/ first-thick teeth 3/ second-thin teeth 4).

In regards to claims 4-5 and 8, Braedt teach all intervening claim limitations as shown above. Braedt further teach (Figures 3-8), the first partial annular sprocket (first chainring segment 10) additionally including a primary end (distal end of the first chainring segment 10 near the first rear end 12) having a primary flange (first rear end 12 of the first chainring segment 10); the second partial annular sprocket (second chainring segment 20) additionally includes a secondary end (distal end of the second chainring segment 20 near the second front end 21) having a secondary flange (second front end 21 of the second chainring segment 20); a second fastener (opening 25 on the first chainring segment 10, opening 25 on the second chainring segment 20, and stud 52 on the carrier 40) formed by the primary flange (first rear end 12 of the first chainring segment 10) and secondary flange (second front end 21 of the second chainring segment 20); wherein, the first flange (first front end 11 of the first chainring segment 10) and the primary flange (first rear end 12 of the first chainring segment 10) being spaced apart by about 180 degrees (as clearly illustrated by figures 3-4b and 6a-7, the first chainring segment 10 has a circumferential/ arcuate extent, between the two distal ends of the first chainring segment 10 near the openings 15 and 25, which amounts to half of the entire circumferential/ arcuate extent of the chainring 1) so that the first partial annular sprocket (first chainring segment 10) extends a revolution of about 180 degrees (as clearly illustrated by figures 3-4b and 6a-7, the first chainring segment 10 has a circumferential/ arcuate extent that amounts to half of the entire circumferential/ arcuate extent of the chainring 1). 

In regards to claims 6-7, Braedt teach all intervening claim limitations as shown above. Braedt further teach (Figures 3-8), the first fastener (opening 15 on the first chainring segment 10, opening 15 on the second chainring segment 20, and stud 42 on the carrier 40) comprising a first through hole (opening 15 on the first chainring segment 10) extending through the first flange (first front end 11 of the first chainring segment 10) and a second through hole (opening 15 on the second chainring segment 20) extending through the second flange (second rear end 22 of the second chainring segment 20); wherein, the first fastener (opening 15 on the first chainring segment 10, opening 15 on the second chainring segment 20, and stud 42 on the carrier 40) also comprising a bolt (stud 42 on the carrier 40) for extending through the first and second through holes (openings 15 on the first chainring segment 10 and the second chainring segment 20).

In regards to claim 10, Braedt teach (Figures 3-8) a multi-segment sprocket assembly (chainring 1 and carrier 40) comprising: a sprocket hub (carrier 40); a multi-segment sprocket (chainring 1) having the specific structure/ features recited within claim 1 limitations (as detailed above in the claim 1 rejection statement under Braedt); and a plurality of fasteners (studs 42 and 52 of the carrier 40) for releasably securing the first and second partial annular sprockets (first chainring segment 10 and second chainring segment 20) of the multi-segment sprocket (chainring 1) to the sprocket hub (carrier 40) (see also paragraphs 0098-00120).

Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Walker (U.S. Patent 5,833,562A).

In regards to claim 1, Walker teach (Figures 1-2) a multi-segment sprocket (split sprocket 20) comprising: a first partial annular sprocket (upper sprocket segment 22 of the split sprocket 20 in figure 1) having a first end (left-side edge 24 on the upper sprocket segment 22 of the split sprocket 20 in figure 1) that includes a first flange (left-side first connecting segment 60 on the upper sprocket segment 22 of the split sprocket 20 in figure 1); a second partial annular sprocket (lower sprocket segment 22 of the split sprocket 20 in figure 1) having a second end (left-side edge 24 on the lower sprocket segment 22 of the split sprocket 20 in figure 1) that includes a second flange (left-side second connecting segment 62 on the lower sprocket segment 22 of the split sprocket 20 in figure 1); and a first fastener (left-side first connecting segment 60, the left-side second connecting segment 62, the left-side bolt 70, and the left-side nut 76 of the split sprocket 20 in figure 1) formed by the first flange (left-side first connecting segment 60) and second flange (left-side second connecting segment 62) (see also Col. 3, line 12 - Col. 6, line 24).

In regards to claims 2, Walker teach all intervening claim limitations as shown above. Walker further teach (Figures 1-2), the first flange (left-side first connecting segment 60 on the upper sprocket segment 22 of the split sprocket 20 in figure 1) being a first half lap (figure 1 clearly illustrate, the surface of the left-side first connecting segment 60 abutting/ seating on the left-side second connecting segment 62 when the upper sprocket segment 22 and the lower sprocket segment 22 are coupled together via the left-side bolt 70 and the left-side nut 76) and the second flange (left-side second connecting segment 62 on the lower sprocket segment 22 of the split sprocket 20 in figure 1) being a second half lap (figure 1 clearly illustrate, the surface of the left-side second connecting segment 62 abutting/ seating on the left-side first connecting segment 60 when the upper sprocket segment 22 and the lower sprocket segment 22 are coupled together via the left-side bolt 70 and the left-side nut 76) configured to form a joint with the first half lap (left-side first connecting segment 60).

In regards to claims 4-5 and 8, Walker teach all intervening claim limitations as shown above. Walker further teach (Figures 1-2), the first partial annular sprocket (upper sprocket segment 22 of the split sprocket 20 in figure 1) additionally including a primary end (right-side edge 24 on the upper sprocket segment 22 of the split sprocket 20 in figure 1) having a primary flange (right-side first connecting segment 60 on the upper sprocket segment 22 of the split sprocket 20 in figure 1); the second partial annular sprocket (lower sprocket segment 22 of the split sprocket 20 in figure 1) additionally includes a secondary end (right-side edge 24 on the lower sprocket segment 22 of the split sprocket 20 in figure 1) having a secondary flange (right-side second connecting segment 62 on the lower sprocket segment 22 of the split sprocket 20 in figure 1); a second fastener (right-side first connecting segment 60, the right-side second connecting segment 62, the right-side bolt 70, and the right-side nut 76 of the split sprocket 20 in figure 1) formed by the primary flange (right-side first connecting segment 60) and secondary flange (right-side second connecting segment 62); wherein, the first flange (left-side first connecting segment 60) and the primary flange (right-side first connecting segment 60) being spaced apart by about 180 degrees (as clearly illustrated by figures 1-2, the upper sprocket segment 22 has a circumferential/ arcuate extent, between the left-side and the right-side edges 24 on the upper sprocket segment 22, which amounts to half of the entire circumferential/ arcuate extent of the split sprocket 20) so that the first partial annular sprocket (upper sprocket segment 22) extends a revolution of about 180 degrees (as clearly illustrated by figures 1-2, the upper sprocket segment 22 has a circumferential/ arcuate extent that amounts to half of the entire circumferential/ arcuate extent of the split sprocket 20). 

In regards to claims 6-7, Walker teach all intervening claim limitations as shown above. Walker further teach (Figures 1-2), the first fastener (left-side first connecting segment 60, the left-side second connecting segment 62, the left-side bolt 70, and the left-side nut 76 of the split sprocket 20 in figure 1) comprising a first through hole (axial hole in the left-side first connecting segment 60 of the upper sprocket segment 22) extending through the first flange (left-side first connecting segment 60 on the upper sprocket segment 22 of the split sprocket 20 in figure 1) and a second through hole (axial hole in the left-side second connecting segment 62 of the lower sprocket segment 22) extending through the second flange (left-side second connecting segment 62 on the lower sprocket segment 22 of the split sprocket 20 in figure 1); wherein, the first fastener (left-side first connecting segment 60, the left-side second connecting segment 62, the left-side bolt 70, and the left-side nut 76) also comprising a bolt (left-side bolt 70) for extending through the first and second through holes (axial hole in the left-side first connecting segment 60 and the axial hole in the left-side second connecting segment 62).

In regards to claim 10, Walker teach (Figures 1-2) a multi-segment sprocket assembly (split hub assembly 10) comprising: a sprocket hub (split hub 40); a multi-segment sprocket (split sprocket 20) having the precise structure/ features recited within claim 1 limitations (as detailed above in the claim 1 rejection statement under Walker); and a plurality of fasteners (fasteners 58) for releasably securing the first and second partial annular sprockets (upper and lower sprocket segments 22 of the split sprocket 20 in figure 1) of the multi-segment sprocket (split sprocket 20) to the sprocket hub (split hub 40) (see also Col. 3, line 12 - Col. 6, line 24).

Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Walters et al. (U.S. PGPUB 2017/0251603A1 hereinafter referred to as “Walters”).

In regards to claim 1, Walters teach (Figures 6-25) a multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) comprising: a first partial annular sprocket (sprocket member 56) having a first end (left-side distal end of sprocket member 56) that includes a first flange (inner radial flange portion of the sprocket member 56 that has the openings 78, that defines the cavity 72, and that defines the flat 84); and a second partial annular sprocket (sprocket member 58) having a second end (left-side distal end of sprocket member 58) that includes a second flange (inner radial flange portion of the sprocket member 58 that has the openings 78, that defines the cavity 72, and that defines the flat 84); wherein, a first fastener (combined structure of the openings 78 in the sprocket member 56, the openings 78 in the sprocket member 58, the openings 76 in the bracket member 62, the threaded nuts 64, and the threaded carriage bolts 66) formed by the first flange (inner radial flange portion of the sprocket member 56 that has the openings 78, that defines the cavity 72, and that defines the flat 84) the second flange (inner radial flange portion of the sprocket member 58 that has the openings 78, that defines the cavity 72, and that defines the flat 84) (sprocket member 56 and sprocket member 58 are coupled together via the bracket member 62 by inserting the threaded carriage bolts 66 though the openings 78 in the inner flange portion of the sprocket members 56 and 58 and also through the openings 76 in the bracket member 62; therefore, said inner radial flange portions of the sprocket members 56 and 58 that includes the openings 78, at least partially forms the fastening/ fixing means that connects the sprocket member 56, the sprocket member 58, and the bracket member 62 to each other) (see also paragraphs 0050-0073).

In regards to claims 6-7, Walters teach all intervening claim limitations as shown above. Walker further teach (Figures 6-25), the first fastener (combined structure of the openings 78 in the sprocket member 56, the openings 78 in the sprocket member 58, the openings 76 in the bracket member 62, the threaded nuts 64, and the threaded carriage bolts 66) comprises a first through hole (openings 78 in the sprocket member 56) extending through the first flange (inner radial flange portion of the sprocket member 56 that has the openings 78, that defines the cavity 72, and that defines the flat 84), and a second through hole (openings 78 in the sprocket member 58) extending through the second flange (inner radial flange portion of the sprocket member 58 that has the openings 78, that defines the cavity 72, and that defines the flat 84); wherein, said first fastener (combined structure of the openings 78 in the sprocket member 56, the openings 78 in the sprocket member 58, the openings 76 in the bracket member 62, the threaded nuts 64, and the threaded carriage bolts 66) also comprises a bolt (threaded carriage bolts 66) for extending through the first and second through holes (openings 78 in the sprocket members 56 and 58).

In regards to claim 8, Walters teach all intervening claim limitations as shown above. Walker further teach (Figures 6-25), the first partial annular sprocket (sprocket member 56) extending a revolution of about 180 degrees (as clearly illustrated by figures 8-9, 12-15, the sprocket member 56 has a circumferential/ arcuate extent that amounts to half of the entire circumferential/ arcuate extent of the sprocket wheel 44). 

In regards to claim 10, Walters teach (Figures 6-25) a multi-segment sprocket assembly (sprocket wheel 44 with the bracket member 62, the sprocket member 56, and the sprocket member 58) comprising: a sprocket hub (bracket member 62); a multi-segment sprocket (sprocket member 56 and sprocket member 58) having the exact structure/ features recited within claim 1 limitations (as detailed above in the claim 1 rejection statement under Walters); and a plurality of fasteners (threaded nuts 64 and threaded carriage bolts 66) for releasably securing the first and second partial annular sprockets (sprocket member 56 and the sprocket member 58) to the sprocket hub (bracket member 62) (see also paragraphs 0050-0073).

In regards to claim 11, Walters teach (Figures 6-25) a harvester reel (reel 94 of the header 92) comprising: a reel drive mechanism (sprocket and shaft assembly 40) that includes a shaft (elongate shaft 42) and a multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) having the particular structure/ features recited within claim 1 limitations (as detailed above in the claim 1 rejection statement under Walters); wherein, said multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) is attached to said shaft (elongate shaft 42) (see also paragraphs 0050-0073).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, in view of Overbey (U.S. Patent 2,230,902A).

In regards to claim 9, Walker teach all intervening claim limitations as shown above. Yet, Walker fail to explicitly teach the first partial annular sprocket (upper sprocket segment 22 of the split sprocket 20 in figure 1) extending a revolution of about 90 degrees. On the contrary, the upper sprocket segment 22 of the split sprocket 20 in figure 1) of the multi-segment sprocket (split sprocket 20) taught by Walker appears to have a circumferential/ arcuate extent of 180 degrees.
Nevertheless, Overbey teach (Figures 1-5) a multi-segment sprocket (gear formed by the plurality of gear segments 5) comprising of four partial annular sprockets (gear segments 5) having the exact same structural configuration (see also Col. 2, line 3-36); wherein, each of the four partial annular sprockets (gear segments 5) extends a revolution of about 90 degrees (since the four gear segments 5 collectively forms a circular gear having a circumferential/ arcuate extent of 360 degrees, it is clear that each gear segment 5 would have an approximate circumferential/ arcuate extent of 90 degrees).
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form Walker’s multi-segment sprocket using four partial annular sprockets as suggested by Overbey, instead of using two partial annular sprockets; where each said four partial annular sprockets has a revolution of 90 degrees. Modifying the multi-segment sprocket taught by Walker in the manner will result in a first partial annular sprocket of said multi-segment sprocket having and approximate revolution (circumferential/ arcuate extent) of 90 degrees. Constructing multi-segment sprocket using four partial annular sprockets (which comprises the exact same structure/ features) will allow a user to easily replace an individual damaged/ worn partial annular sprocket independently of other partial annular sprockets in an event only a small arcuate section of the multi-segment sprocket becomes damaged/ worn over time, as opposed to having to replace a large arcuate section of the multi-segment sprocket in order to repair minimal damage.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (U.S. PGPUB 2017/0251603A1 hereinafter referred to as “Walters”).

In regards to claim 12, Walters teach (Figures 6-25) a method for changing speeds of a drive mechanism (sprocket and shaft assembly 40) for a header (header 92 of the feederhouse assembly 88) of an agricultural harvester (agricultural combine 90) comprising: removably providing a multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) on a shaft (elongate shaft 42) of the header (header 92); where said multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) has the precise structure/ features recited within claim 1 limitations (as detailed above in the claim 1 rejection statement under Walters) and a first overall diameter (outermost diameter of the sprocket wheel 44 defined by the radially outwardly extending teeth 60). Walters additionally disclose (in paragraph 0053-0053, 0059, 0068, and 0073) that the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) is configured to be non-destructively removed and replaced from the shaft (elongated shaft 42) without disengaging said shaft (elongated shaft 42) from a gear box (gear box 100) or a bearing assembly (bearing assembly 102) of the harvester (agricultural combine 90). Yet, Walter does not explicitly discuss replacing the removed multi-segment sprocket that has the first overall diameter with another multi-segment sprocket having a second overall diameter that differs from the first overall diameter of the removed multi-segment sprocket.
However, one of ordinary skill in the art that is knowledgeable in basic engineering concepts or that has general understating of common mechanical principles, would recognize that the drive speed and drive torque of a drive mechanism/ assembly (that is being driven by a shaft, a chain/ belt, and a pulley multiple rotating members, such as sprocket, wheels, or a pulleys), can simply be altered by changing the overall diameter of the rotating members. Consequently, it would have been an obvious/ trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the multi-segment sprocket mounted on the shaft of Walters drive mechanism with a multi-segment sprocket having a desired/ distinct overall diameter so as to operate said drive mechanism at preferred speed and/ or at ideal operational torque. That is, based on operational performance reequipments of the harvester and through widely employed testing/ experimental techniques, one of ordinary skill in the art would have conceived to replace the multi-segment sprocket in the drive mechanism taught by Walters with a multi-segment sprocket that provides optimal performance/ functional characteristics to said drive mechanism and/ or the harvester.

In regards to claim 13, Walters teach all intervening claim limitations as shown above. Walker further teach (Figures 6-25), the method also comprising the step of removing the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) that has the first overall diameter (outermost diameter of the sprocket wheel 44 defined by the radially outwardly extending teeth 60) from the shaft (elongated shaft 42) of the header (header 92 of the feederhouse assembly 88) without removing any other major components from an axis of the (elongated shaft 42) (see also paragraph 0053-0053, 0059, 0068, and 0073).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654